Citation Nr: 1409197	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating from January 15, 2008 to April 20, 2012 for service-connected degenerative changes of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent from April 20, 2012 for service-connected degenerative changes of the lumbar spine. 

3.  Entitlement to a disability rating in excess of 10 percent for service-connected sciatica of the left lower extremity.

4.  Entitlement to service connection for sciatica of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from October 1969 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the August 2013 hearing, the Veteran stated that his service-connected lumbar spine and sciatica of the left lower extremity have worsened since his last VA examination.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Reexamination under 38 C.F.R. § 3.327 is warranted.

Another examination is also necessary in order to determine whether the Veteran suffers from a neurological condition affecting the right lower extremity secondary to his service-connected spine disability.  The April 2012 VA examination report shows that the Veteran had numbness, pain, paresthesias, and abnormal reflexes of the right lower extremity.  The examiner did not discuss these findings and only addressed the findings related to the left lower extremity, which is now service-connected.  Another examination is needed.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2012.  All efforts to obtain these records must be fully documented and a negative response must be provided if records are not available.

2.  After the above development is completed, afford the Veteran a VA neurological and orthopedic examination of the lumbar spine.  The examiner is to address: 

a).  Range of motion of the thoracolumbar spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare-ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation; 


b).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months; 

c).  Whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or of the entire spine; 

d).  The current severity of the service-connected sciatica of the left lower extremity; and,

e).  The presence and severity of any neurological abnormalities of the right lower extremity associated with the Veteran's service-connected lumbar spine disability must be determined.  The examiner is to identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's right lower extremity, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  

The Veteran's file must be made available to the examiner for review. 

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


